DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDSs) dated 7/9/2020 and 7/12/2021 have been received and considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: casing treatment feature in claims 1, 3, 9, and 10, corresponding in structure to grooves or channels formed in the interior of the engine injection feature as recited in claims 1, 5, 9, and 12, corresponding in structure to element 40 which includes a stator core duct 42 and in-bleed conduit 44 as recited in paragraph 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8, it is unclear what is meant by the recitation of “the selected subset of rotors”.  There is insufficient antecedent basis for this limitation in the claim and there is no description provided in the claim for what the selected subset of rotors would be.
Claim 14, it is unclear if the introduced “a rotor” from line 3 that is contained in the forward axial compressor stage is the same feature as the recited “a first rotor” in the forward axial compressor stage from claim 8.  Based off the applicant’s disclosure.  This is the same feature.  If so, it is suggested “a rotor” in line 3 of claim 14 be amended to recite “the first rotor”.
Claim 15, it is unclear what is meant by the recitation of “the selected subset of rotors”.  There is insufficient antecedent basis for this limitation in the claim and there is no description provided in the claim for what the selected subset of rotors would be.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 7-9, 11, and 14-15, claims 7-8 and 14-15 as far as they are definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wadia et al. (U.S. 2009/0169362) in view of Lucas (GB2158879).
Wadia discloses a multistage Gas Turbine Engine compressor included in a gas turbine engine, the multistage GTE compressor comprising: an engine casing (50, see para. 28); a shaft (28, also inherent in a gas turbine engine) mounted in the engine casing for rotation about a rotational axis; a series of axial compressor stages (including stages such as 12a, 12b, and 12c), comprising: a forward axial compressor stage (12a or 12b) containing a first rotor (40a or 40b) mounted to the shaft and surrounded 
Although Wadia does disclose a casing treatment feature such as casing grooves 54 in para. 37), Wadia does not appear to disclose a first casing treatment feature disposed around the first rotor.
Lucas teaches it was known to have a casing treatment feature that are grooves (28) in a casing (26) at a forward axial stage (22) that is upstream of a fluid SEF (30) that is part of an aft compressor stage (32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Wadia by having a casing treatment feature that are grooves and located in a forward axial compressor stage and around the rotor of the stage as taught by Lucas in order to raise the compression ratio at which the rotor stalls (see abstract and pg. 1, ll. 55-68, 106-111).
Regarding claim 2, Wadia as modified further discloses wherein the series of axial compressor stages further comprises a second aft compressor stage (as there are three stages in Wadia, 12a, 12b, and 12c, the other of 12b or 12c not corresponding above to the first aft compressor stage is interpreted to be the second aft compressor stage) adjacent the first aft compressor stage, the second aft compressor stage containing a third rotor (40b or 40c) mounted to the shaft and surrounded by the engine casing; and wherein the plurality of SEFs further comprises a SEF disposed around the third rotor 
Regarding claim 4, Wadia as modified further discloses wherein the multistage GTE compressor comprises leading (such as 12a or 12b) and trailing (such as 12b or 12c, respectively compared to the first stage mapped above) axial compressor stages (see para. 34); and wherein the forward axial compressor stage (such as 12a or 12b) and the second aft compressor stage (such as 12b or 12c, respectively compared to the first stage mapped above) comprise the leading and trailing axial compressor stages, respectively (as described above).
Regarding claim 7, Wadia as modified further discloses wherein the first casing treatment feature comprises grooves formed in an interior of the engine casing circumscribing a rotor contained in the forward axial compressor stage (as taught above by Lucas, grooves 28).
Regarding claim 8, Wadia as modified discloses the claimed invention and further discloses wherein the total number of rotors contained within the series of axial compressor stages is equal to ntotal (such as three total), wherein the number of rotors included within the selected subset of rotors is equal to nenhanced (such as two, see para. 45 describing the plasma generators as being placed on “some selected fan or compressor rotor stages), and wherein 2  <= nenhanced < ntotal (as the SEF being applied to two stages is less than the total number of stages which is three, see para. 45 describing the plasma generators as being placed on “some selected fan or compressor rotor stages).
Regarding claim 9, Wadia discloses a multistage Gas Turbine Engine compressor included in a gas turbine engine, the multistage GTE compressor comprising: an engine casing (50, see para. 28); a shaft (28, also inherent in a gas turbine engine) mounted in the engine casing for rotation about a rotational axis; a series of axial compressor stages (including stages such as 12a, 12b, 12c), comprising: a forward axial compressor stage (12a or 12b) containing a first rotor (40a or 40b) mounted to the shaft and surrounded by the engine casing; and a first aft compressor stage (12b or 12c, respectively 
Although Wadia does disclose a casing treatment feature such as casing grooves 54 in para. 37), Wadia does not appear to disclose a first casing treatment feature disposed around the first rotor.
Lucas teaches it was known to have a casing treatment feature that are grooves (28) in a casing (26) at a forward axial stage (22) that is upstream of a fluid SEF (30) that is part of an aft compressor stage (32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Wadia by having a casing treatment feature that are grooves and located in a forward axial compressor stage and around the rotor of the stage as taught by Lucas in order to raise the compression ratio at which the rotor stalls (see abstract and pg. 1, ll. 55-68, 106-111).
Regarding claim 11, Wadia as modified further discloses wherein the multistage GTE compressor comprises leading (such as 12a or 12b) and trailing (such as 12b or 12c, respectively compared to the 
Regarding claim 14, Wadia as modified further discloses wherein the first casing treatment feature comprises grooves formed in an interior of the engine casing circumscribing a rotor contained in the forward axial compressor stage (as taught above by Lucas, grooves 28).
Regarding claim 15, Wadia as modified discloses the claimed invention and further discloses wherein the total number of rotors contained within the series of axial compressor stages is equal to ntotal (such as three total), wherein the number of rotors included within the selected subset of rotors is equal to nenhanced (such as two, see para. 45 describing the plasma generators as being placed on “some selected fan or compressor rotor stages), and wherein 2  <= nenhanced < ntotal (as the SEF being applied to two stages is less than the total number of stages which is three, see para. 45 describing the plasma generators as being placed on “some selected fan or compressor rotor stages).

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wadia in view of Lucas as applied to claims 2 and 9, respectively, above, and further in view of Kempf (EP2728196).
Regarding claim 3, Wadia as modified discloses the claimed invention and but does not appear to disclose wherein the SEF is a second casing treatment feature (like the grooves that are interpreted to be the casing treatment feature in the rejection of claim 1 above).
Kempf teaches it was known in the art to include an SEF that is a casing treatment feature (recirculation treatment 110) and is applied to numerous compressor stages (see fig. 1 and 100 (which includes 110) being applied to numerous stages).

Regarding claim 10, Wadia as modified further discloses wherein the series of axial compressor stages further comprises a second aft compressor stage (as there are three stages in Wadia, 12a, 12b, and 12c, the other of 12b or 12c not corresponding above to the first aft compressor stage is interpreted to be the second aft compressor stage) adjacent the first aft compressor stage, the second aft compressor stage containing a third rotor (40b or 40c) mounted to the shaft and surrounded by the engine casing; and wherein the plurality of SEFs further comprises a SEF disposed around the third rotor (see para. 45 of Wadia describing the SEFs like the plasma generators being installed on some or all of the stages, all of the stages would include the stage 12b or 12c).
Wadia does not appear to disclose wherein the SEF is a second casing treatment feature (like the grooves that are interpreted to be the casing treatment feature in the rejection of claim 1 above).
Kempf teaches it was known in the art to include an SEF that is a casing treatment feature (recirculation treatment 110) and is applied to numerous compressor stages (see fig. 1 and 100 (which includes 110) being applied to numerous stages).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Wadia by having the SEF of the third rotor be a similar SEF to the SEF (the casing treatment feature of the grooves) that is applied to the forward axial compressor stage with the first rotor, as Kempf teaches it was known to have the same type of SEF applied to .

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wadia in view of Lucas as applied to claims 1 and 13 above, respectively, and further in view of Montgomery (U.S. 2011/0299979).
Regarding claims 6 and 13, Wadia as modified discloses the claimed invention but does not appear to disclose wherein the series of axial compressor stages further comprises a second forward axial compressor to which the plurality of SEFs is not applied; and a second aft compressor stage, and wherein the plurality of SEFs further comprises a third SEF applied to the second aft compressor stage.  
Montgomery teaches it was known in the art to have a multistage GTE with five stages (36-40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wadia by having additional stages as taught by Montgomery in order to increase the efficiency of the turbine with reduced vibration while also including the SEFs at some of the stages of the rotors where stall is likely to occur as Wadia discloses in para. 45.
The additional stages totaling five stages as taught by Montgomery now residing in Wadia resulting in the applicant’s claimed “second forward axial compressor” and “second aft axial compressor” and, per the disclosed teachings of Wadia of the application of the SEFs to “some selected fan or compressor rotor stages”, resulting in the “second forward axial compressor” not having an SEF applied and the “second aft compressor stage” also not having an SEF applied.

Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koff et al. (U.S. 5,308,225) discloses a rotor case treatment that has an injected flow.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/MICHAEL R REID/               Primary Examiner, Art Unit 3753